            Case NYE/2:21-cv-01704 Document 3 Filed 04/13/21 Page 1 of 9




                           BEFORE THE UNITED STATES JUDICIAL
                           PANEL ON MULTIDISTRICT LITIGATION


IN RE BABY FOOD MARKETING, SALES                                          MDL No. 2997
PRACTICE AND PRODUCTS LIABILITY
LITIGATION


    PLAINTIFF ASYIA ANDREWS’S RESPONSE-JOINDER IN SUPPORT OF THE
                            MOTION FOR
    TRANSFER OF THE ACTIONS TO THE EASTERN DISTRICT OF NEW YORK

        Plaintiff Asyia Andrews (“Plaintiff”) respectfully submits this response in support of

Lori-Anne Albano, Myjorie Philippe, Rebecca Telaro, and Alyssa Rose’s (collectively “Albano

Plaintiffs”) motion to transfer the Related Actions1 to the United States District Court Eastern

District of New York for consolidated or coordinated pretrial proceedings (Dkt. No. 1, the

“Motion”) pursuant to 28 U.S.C. § 1407 and the Rules of Procedure of the Judicial Panel on

Multidistrict Litigation (the “Panel”).

                                       FACTUAL BACKGROUND

        To date, over 60 related class actions in more than 12 federal districts have been filed

against Defendants.2 To that end, the Albano Plaintiffs seek to consolidate the actions and

transfer them all to the Eastern District of New York. At least two other Plaintiff-groups, the

“Graces Plaintiffs” and the “Walls Plaintiffs” agree that the Panel should transfer and consolidate

the Related Actions in the Eastern District of New York. See Motion.; Dkt. Nos. 77, 95.3




1
  “Related Actions” refers to cases filed in the Schedule of Actions accompanying the Motion, as well as any cases
subsequently filed involving similar facts or causes of action. See Motion at 2.
2
  “Defendants” refers to the eight baby food manufacturers in the Motion: Beech-Nut Nutrition Company; Campbell
Soup Company; Gerber Products Company; Hain Celestial Group, Inc.; North Castle Partners; Nurture, Inc.; Plum,
PBC; and Walmart, Inc.
3
  Plaintiff will not repeat many of the arguments raised in the Albano Plaintiffs’ Motion, the Graces Plaintiffs’
Response-Joinder, and the Walls Plaintiffs’ Response-Joinder and incorporates those arguments by reference
herein.
          Case NYE/2:21-cv-01704 Document 3 Filed 04/13/21 Page 2 of 9




       Plaintiff agrees that transfer of the Related Actions to a single forum for consolidated or

coordinated pretrial proceedings will further the convenience of the parties and witnesses, will

promote efficiency and judicial economy, and will eliminate the possibility of conflicting pretrial

rulings. The Related Actions all stem from Defendants’ marketing and sales of baby food

contaminated with toxic heavy metals, such as arsenic, lead, mercury, and cadmium, throughout

the United States. These actions all involve overlapping claims and legal issues, and present a

common factual basis insofar as they all allege, among other things, that Defendants’ baby food

products contained toxic heavy metals; that Defendants’ food labeling was false and misleading;

that the Plaintiff suffered economic injuries arising from Defendants’ wrongful conduct; and that

the Plaintiff seeks monetary and equitable relief. See Motion at 3. These cases present many

common questions of fact and substantially identical legal theories—a sufficient basis to satisfy

the transfer requirements pursuant to 28 U.S.C. § 1407(a).

       Plaintiff also agrees that the Eastern District of New York is the most appropriate

transferee jurisdiction for the following reasons:

              The Eastern District of New York is located in New York City, and two
               surrounding counties—an indisputably convenient location that is readily
               accessible to litigants and relevant non-parties.

              The Eastern District of New York shares a strong nexus with the case. Three
               Defendants are located in New York, more than any other state, one of which, the
               Hain Celestial Group, Inc, is headquartered in the Eastern District of New York.

              The Eastern District of New York has demonstrated considerable expertise in the
               management of complex cases and has a relatively low volume of pending MDLs
               currently before it, making it well-suited to devote the resources necessary to
               manage this litigation.

       For these reasons, and for the reasons set forth below, the Related Actions should be

transferred to the Eastern District of New York.




                                                   2
          Case NYE/2:21-cv-01704 Document 3 Filed 04/13/21 Page 3 of 9




                                            ARGUMENT

         I.       Consolidation and Transfer Is Appropriate Under 28. U.S.C. § 1407

       The Related Actions should be transferred and consolidated or coordinated for pretrial

proceedings pursuant to 28 U.S.C. § 1407(a), which permits transfer and consolidation or

coordination of cases that meet three requirements: (1) the cases “involv[e] one or more common

questions of fact;” (2) transfer and consolidation or coordination will further “the convenience of

parties and witnesses;” and (3) transfer and consolidation or coordination “will promote the just

and efficient conduct of [the] actions.” Transfer to and consolidation or coordination of the

actions in the Eastern District of New York will satisfy each of these objectives.

                     a. Transfer and Consolidation or Coordination Is Appropriate Because the
                        Related Actions Involve One or More Common Questions of Fact and
                        Law.

       The Panel has consistently held that cases involving overlapping factual and legal issues

are particularly appropriate for transfer and consolidation or coordination. See In re Zoloft

(Sertraline Hydrochloride) Prods. Liab. Litig., 856 F. Supp. 2d 1347, 1348 (J.P.M.L. 2012)

(consolidation because related actions “involve common questions of fact”); Avandia Mktg.,

Sales Pracs. & Prods. Liab. Litig., 528 F. Supp. 2d 1339, 1340 (J.P.M.L. 2007) (same).

       Here, the Related Actions share common issues of fact and law, with very similar, if not

nearly identical, allegations. Among the many common factual and legal questions are:

                 Whether the Defendants violated consumer protection, or other laws by
                  manufacturing, distributing, and selling baby food products containing toxic
                  heavy metals such as lead, arsenic, mercury, and cadmium;

                 Whether the proposed classes should be certified under the Federal Rules of Civil
                  Procedure;

                 Whether the conduct of the Defendants caused injury to the Plaintiffs and the
                  members of the classes; and




                                                   3
           Case NYE/2:21-cv-01704 Document 3 Filed 04/13/21 Page 4 of 9




              The measure and amount of damages sustained by the Plaintiffs and other
               members of the classes and the scope of any injunctive relief available to them.

       Thus, this requirement is easily satisfied, and the Related Actions should be transferred

and consolidated or coordinated in one judicial district.

                   b. Transfer and Consolidation or Coordination for Pretrial Proceedings Will
                      Further the Convenience of Parties and Witnesses.

       Centralization under 28 U.S.C. §1407 is proper when it “will serve the convenience of

the parties and witnesses and promote the just and efficient conduct of the litigation.” In re:

Lumber Liquidators Chinese-Manufactured Flooring Prods. Mktg., Sales Pracs. and Prod. Litig,

2015 WL 3654659, at *1 (J.P.M.L. 2015). Here, the convenience of the parties and witnesses

weighs in favor of centralization in a single district. Discovery proceedings in the Related

Actions will be essentially identical: the same discovery requests seeking the same documents

and data will be served on the same Defendants and third parties across both actions; and the

same witnesses, both from the Defendants and third parties, will be called to testify. The sixty-

plus cases will follow a similar path during pretrial proceedings, including motions to dismiss

and motions for class certification. Unless they are transferred and consolidated or coordinated

in one district for pretrial purposes, discovery and pretrial proceedings will be duplicated—and

potentially inconsistent—unnecessarily.

       Centralization in one district will solve these problems: it will permit the transferee judge

to form a single, unified pretrial program that minimizes the inconvenience and overall expense

for all parties and witnesses.

                   c. Transfer and Consolidation or Coordination for Pretrial Proceedings Will
                      Promote the Just and Efficient Conduct of the Related Actions.

       Transfer and consolidation or coordination of the Related Actions for pretrial proceedings




                                                 4
           Case NYE/2:21-cv-01704 Document 3 Filed 04/13/21 Page 5 of 9




will also “promote the just and efficient conduct of [the] actions” in accordance with the third

requirement of § 1407(a). All the Related Actions will benefit from having a single judge

oversee the litigation. Otherwise, lawyers will have to litigate the same issues dozens of times in

several different district courts, and courts will have to oversee and adjudicate identical legal

issues. Consolidation and transfer will therefore conserve the resources of parties, their counsel,

and the judiciary.

       Transfer and consolidation or coordination is necessary here to avoid these inefficiencies

and inconsistencies, and to promote the just and efficient conduct of the Related Actions.

         II.   The Eastern District of New York is the Most Appropriate Transferee
               Forum

       The Eastern District of New York is the most appropriate forum for transfer of the

Actions. The Panel considers a variety of factors when determining the proper venue for transfer

and consolidation or coordination. The factors to be assessed include: (1) the location of the

parties, witnesses, and documents; (2) the accessibility and convenience of the proposed

transferee district to parties and witnesses; (3) the familiarity and expertise of the transferee

district with the underlying issues present in the litigation; (4) the respective caseloads of the

proposed transferee district courts; and (5) the judge assigned to the case. See, e.g., In re

Aggrenox Antitrust Litig., 11 F. Supp. 3d 1342, 1343 (J.P.M.L. 2014) (selecting transferee forum

because it is “both convenient and accessible for the parties and witnesses” and because litigation

would be before a “jurist well versed in the nuances of complex and multidistrict litigation”).

       These factors weigh in favor of transferring the Related Actions to the Eastern District of

New York.




                                                  5
          Case NYE/2:21-cv-01704 Document 3 Filed 04/13/21 Page 6 of 9




                   a. Defendants, Witnesses, and Evidence Are Located In and Around the
                      Eastern District of New York.

       One important factor considered by the Panel is the nexus between 1) the evidence and

witnesses relevant to the Related Actions and 2) the location of the MDL proceedings. See, e.g.,

In re Municipal Derivatives Antitrust Litig., 560 F. Supp. 2d 1386, 1387 (J.P.M.L. 2008)

(selecting the transferee forum because “relevant documents and witnesses are likely to be found

there”). Here, there is a strong nexus between the parties, the evidence, and the Eastern District

of New York. Potential witnesses and evidence are likely located within or near the Eastern

District of New York because three of the eight Defendants (Beech-Nut Nutrition Corporation,

Hain Celestial Group, Inc., and Nurture, Inc.) are headquartered in the state of New York.

Additionally, one Defendant (Hain Celestial Group, Inc.) is headquartered in the Eastern District

of New York. Moreover, two of the eight Defendants (Campbell Soup Company and North

Castle Partners (d/b/a Sprout Foods, Inc.)) are headquartered in neighboring states, New Jersey

and Connecticut. Thus, five of the eight Defendants are headquartered in New York or within

100 miles of the Eastern District. The Eastern District of New York is therefore close to relevant

witnesses and evidence, given the nearby location of five of the eight Defendants.

                   b. The Eastern District of New York Is the Most Suitable and Convenient
                      Forum for the Related Actions.

       The Eastern District of New York is a central and easily accessible location for all parties

in the Related Actions, a factor the Panel has given weight to in choosing a transferee forum.

See In re Pamidronate Prod. Liab. Litig., 657 F. Supp. 2d 1368, 1369 (J.P.M.L. 2009) (selecting

the Eastern District of New York as an appropriate transferee district because it provides “an

accessible metropolitan forum”); In re Initial Public Offering (IPO) Secs. Litig., 277 F. Supp. 2d

1375, 1377 (J.P.M.L. 2003) (selecting transferee district because it “is conveniently located for

many parties and witnesses” in the litigation). The Eastern District of New York is serviced by


                                                 6
          Case NYE/2:21-cv-01704 Document 3 Filed 04/13/21 Page 7 of 9




three major airports and a multitude of rail, light rail, and rapid transit systems. New York also

offers an abundance of hotels, taxis, and car rental agencies. These options make the Eastern

District of New York particularly accessible for all parties in the Related Actions, as well as their

counsel, witnesses, and relevant non-parties.

                   c. The Eastern District of New York Has the Required Experience and
                      Resources to Adjudicate the Related Actions, as well as Expertise in
                      Consumer Class Actions.

       Another factor that the Panel considers is the experience of a potential transferee forum in

managing multidistrict litigation. See In re Sprint Premium Data Plan Mktg. & Sales Practices

Litig., 777 F. Supp. 2d 1349, 1351 (J.P.M.L. 2011) (deciding to centralize in a district that had “a

great deal of experience serving as a transferee court”). The Eastern District of New York has

handled numerous complex MDL and non-MDL class actions. See, e.g., In re HSBC Bank USA,

N.A., Debit Card Overdraft Fee Litig., 949 F. Supp. 2d 1358, 1359 (J.P.M.L. 2013) (transferring

to the Eastern District of New York and citing the District’s convenience, “capacity to manage

th[e] litigation,” and judges “with experience presiding over multidistrict litigation”); In re

Vitamin C Antirust Litig., 416 F. Supp. 2d 1352, 1353 (J.P.M.L. 2006) (“[C]entralization in [the

Eastern District of New York] allows the Panel to assign this litigation to an available transferee

judge with prior, successful experience in the management of Section 1407 litigation.”); In re

Zyprxa Prods. Liab., 314 F. Supp. 2d 1380, 1382 (J.P.M.L. 2004) (transferring to the Eastern

District of New York because it would permit “assignment to an experienced transferee judge

who can steer th[e] litigation on a steady and expeditious course”); In re Tamoxifen Citrate

Antitrust Litig., 196 F. Supp. 2d 1371, 1373 (J.P.M.L. 2001) (explaining that the Eastern District

of New York was the appropriate forum, in part because of the “range of locations of parties and

witnesses” and that the District had “the resources that [the] docket [was] likely to require”).




                                                  7
           Case NYE/2:21-cv-01704 Document 3 Filed 04/13/21 Page 8 of 9




The Eastern District of New York clearly has specialized, extensive, and proven experience

handling complex class action litigation.

                    d. The Eastern District of New York Is Not Overburdened with Multidistrict
                       Litigation.

        The MDL Panel also considers how well-suited the proposed transferee district is to

manage the litigation at a steady and expeditious pace. See In re Gator Corp. Software

Trademark & Copyright Litig., 259 F. Supp. 2d 1378, 1380 (J.P.M.L. 2003) (transferring to a

forum that “is not currently overtaxed with other multidistrict dockets”). Presently, the Eastern

District of New York has only five MDLs among the 28 district judges.4 Because of the

relatively light MDL caseload currently before the Eastern District of New York, it is a favorable

district for transfer and consolidation or coordination.

                    e. The Recommended Judges are All Experienced Jurists and Will
                       Effectively and Efficiently Manage this Litigation.

        Several judges have been suggested by the other filings. The Albano Plaintiffs argue in

support of transfer to the docket of Judge Joanna Seybert. See Motion at 16. The Graces

Plaintiffs argue in support of transfer to the docket of Chief Judge Margo K. Brodie. See Dkt.

No. 77 at 4. The Walls Plaintiffs argues in support of transfer to Judge Diane Gujarati. See Dkt.

No. 95 at 3. Judge Gary R. Brown is currently presiding over this case. All are highly qualified

and well-respected jurists who would effectively and efficiently manage this litigation.

                                            CONCLUSION

        For the reasons detailed herein, Plaintiff respectfully requests that the Panel transfer the

Actions for coordinated or consolidated pretrial proceedings in the United States District Court

for the Eastern District of New York.

4
 Judicial Panel on Multidistrict Litigation, MDL Statistics Report – Distribution of Pending
MDL Dockets by District (March 15, 2021), available at
https://www.jpml.uscourts.gov/sites/jpml/files/Pending_MDL_Dockets_By_District-March-15-2021.pdf.


                                                     8
         Case NYE/2:21-cv-01704 Document 3 Filed 04/13/21 Page 9 of 9




Dated: April 13, 2021
                                    LABATON SUCHAROW LLP

                                    By: /s/ Michael P. Canty
                                    Michael P. Canty
                                    140 Broadway
                                    New York, NY 10005
                                    Telephone: 212.907.0700
                                    Facsimile: 212.818.0477
                                    Email: mcanty@labaton.com

                                    Attorney for Plaintiff Asyia Andrews




                                       9
